DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10-29-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the recitation that the pump ‘is fluidly coupled tot the mounting stage by a ceramic article’ is unclear.  The ceramic article is the workpiece and does not couple the pump to the stage. The pump and stage are part of the apparatus and couple without the need of a workpiece.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Perry-3728821.
Perry discloses 1. (Original) A system comprising: a mounting stage 17B; a clamp 17A (col 2, lines 47-52) ; and a pump 30 fluidly coupled to the mounting stage, a workpiece 12 capable of being a ceramic article disposed between the mounting stage 17B and the clamp 17A, wherein an abrasive 14 (col 2, line 21) media flow path (from 11 to 10 and from 10 to 11 via oil pressure in 15) from the mounting stage to the clamp (when abrasive is flowing from 11 to 10) is defined by an aperture 12A of the workpiece capable of being a ceramic article, and wherein the pump 30 is to flow the abrasive media through the aperture to polish the aperture (col 3, lines 23-38).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry, alone.
Perry discloses the claimed invention as detailed above, but does not disclose the exact clamping pressure of between about 1,500 psi and about 2,500 psi to the workpiece.
  At col 2, lines 47-52 Perry discloses the fixture 17 made up of stage 17A and clamp 17B is clamped via a hydraulic or screw-down arrangement depending on the size of the workpiece and pressure used.  Therefore, Perry uses different clamping pressures dependent on various aspects of workpiece, thus, it would have been obvious to one of ordinary skill in the art at time invention was made to for Perry to use any known clamping force, such as 1500-2500 psi, to adequately and securely clamp a workpiece for abrasive flow machining so that the clamping pressure would withstand the flow pressure and machining.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Worth-6685176.
Perry discloses the claimed invention as detailed above, but does not disclose a rubber pad disposed between a surface of the workpiece and the fixture/clamp.
However, Worth teaches a clamping fixture 10 having two halves 16/18 (stage/clamp) wherein there can be clamp pads 12/12’ made of rubber (col 5, line 10) on each fixture half surface 16/18  to prevent damage of workpiece while workpiece is clamped in place for machining.
  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the fixture halves (stage 17A and clamp 17B) of Perry with rubber pads, as taught by Worth, in order to prevent damage to the workpiece while held in place for machining.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Davis-2007/0111642.
Perry discloses the claimed invention as detailed above, but does not disclose the abrasive media comprises a plurality of abrasive particles, wherein the plurality of abrasive particles comprises at least one of silicon carbide, diamond, or boron nitride, and wherein an average size of each of the plurality of abrasive particles is approximately 5 micrometers to 100 micrometers nor wherein the workpiece is a ceramic article is a chamber component of a semiconductor processing chamber.
However, Davis teaches abrasive flowing a bore of a ceramic article that is a chamber component (Abstract) by abrasive flowing with media having abrasive particles having size of 0.1-1500 micrometers, preferably 1-80 micrometers [0036].
  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the apparatus of Perry on a chamber component and use abrasive media with abrasive particles having size of 1-80 micrometer, as taught by Davis, since Perry would work with any known workpiece with a bore and the particular particle size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar abrasive media flow devices for abrading bores in workpieces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 20, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723